                         IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF NEW MEXICO

LISA M. REHBURG,

                               Plaintiff,

v.                                                             No. 1:18-cv-00531-MV-JHR

BOB HUBBARD HORSE TRANSPORTATION, INC.,

                               Defendant.

                  ORDER ADOPTING THE MAGISTRATE JUDGE’S
              PROPOSED FINDINGS AND RECOMMENDED DISPOSITION

        On March 28, 2019, Magistrate Judge Jerry H. Ritter filed his Proposed Findings and

Recommended Disposition [Doc. 42], in which he recommended “that the Court hold that remand

is not required and that additional discovery on this jurisdictional issue is unnecessary.” [Id., p. 1].

The proposed findings notified the parties of their ability to file objections and that failure to do

so waives appellate review. As of today, no objections have been filed and there is nothing in the

record indicating that the proposed findings were not delivered.

        Wherefore,

                IT IS HEREBY ORDERED that the Court adopts Magistrate Judge Ritter’s

PFRD [Doc. 42]. Accordingly, Plaintiff’s Motion for Remand [Doc. 11], including Plaintiff’s

demand for alternative relief in the form of additional discovery of jurisdictional facts [Doc. 11, p.

9, ¶ 32], is denied.



                                               _________________________________
                                               UNITED STATES DISTRICT JUDGE
